CONCURRING OPINION
Donlon, Judge:
I concur with Judge Richardson’s decision that plaintiff’s motion to set aside the judgment order and reopen this case should be denied.
The motion and the supporting memorandum of plaintiff’s counsel raise two issues.
As to the second issue, I would add to Judge Richardson’s opinion that I find no authority to support plaintiff’s claim that this liquidation which, under section 520, might be subject to reliquidation to correct the clerical error if appropriate facts were shown, is a liquidation which is null and void. This liquidation in 1951, which was erroneous because of a mistake of fact, is nonetheless a valid liquidation. The reach of section 520 does not extend to liquidations that are illegal, but only to liquidations that are factually erroneous.
Although not expressly stated in our opinion on the decision of this case, I find no authority for plaintiff’s claim that this liquidation, however inadvertent, was premature as a matter of law. Plaintiff neither argued nor briefed that issue when the case was before us for decision.
*390In its memorandum, in support of the motion for rehearing, plaintiff relies on United States v. Pan American Standards Brands, Inc. [C. O. Mason, Inc.], 51 CCPA 107, C.A.D. 844, affirming Pan American Standard Brands, Inc. v. United States, 49 Cust. Ct. 129, C.D. 2371. The facts in the two situations are different. There, the claim was that liquidations were void because they were predicated on an unconstitutional and illegal statute. That claim was sustained.
There is nothing in the Pan American case that suggests that the doctrine was intended to extend beyond its facts. Here, there is no unconstitutional and illegal statute on which liquidation was predicated. There was a mistake of fact on the part of a clerical employee. Where timely section 514 protest against the liquidation was not filed, section 520 gives importers their sole relief in such eases if, under the statute effective in 1951, there is shown to be injustice caused by the mistake. Here there is no such showing.